On December 7, 1983, the Chief Justice of the Navajo Nation issued an Order granting an association license to practice before the Courts of the Navajo Nation to Vance Gillette to practice in conjunction with the Office of the Prosecutor. Since that date of such Order, it has come to the attention of the Chief Justice of the Navajo Nation that Vance Gillette has forwarded documents to the Courts of Appeals that are not in accordance with the practice and procedure required by an attorney either licensed or in association with a licensed attorney to follow when conducting legal business before the Courts of the Navajo Nation must be absolutely knowledgable of the laws of the Navajo Nation and the Rules of Procedure for the Courts of the Navajo Nation in their professional conduct and business conducted before the Courts. Advocates and counselors practicing before the Navajo Courts are held to the same high standards of conduct of the American Bar Associaton. In the Matter of Daniel Deschinny in Contempt of Court, 1 Nav.R. 66, 67 (1972).
In conjunction with the Office of the Prosecutor, Mr. Gillette has forwarded documents to the Office of the Chief Justice which demonstrates unfamiliarity with Navajo law and a general disregard for the proper research and conduct appropriate for such association license. It was upon a good faith showing and th Sworn Oath of Office in Support of Motion for Admission to Practice that the Courts of the Navajo Nation allowed Vance Gillette the ability to practice law in association with the Office of the Prosecutor. Such Oath as found in the Plan of Operation for the Office of the Prosecutor, ACS-157-83, states that each and every person working within the Office of the Prosecutors do "...solemnly swear... to protect and defend the... laws of the Navajo Nation..." Because of the transpired events conducted by Mr. Gillette, therefore, the Courts of the Navajo Nation hereby finds that such matter demonstrates a violation of the Oath of Office sworn to by Mr. Gillette and violates the spirit and conduct of an attorney associated to practice before the Courts of the Navajo Nation.
It is HEREBY ORDERED that the Order granting Mr. Gillette the association to practice with the Office of the Prosecutor dated December 7th, 1983, is hereby REVOKED and that this Order shall expire only upon a showing that Mr. Gillette has demonstrated successful completion of the Navajo Nation Bar exam and admitted to practice before the Courts of the Navajo Nation.